ORDER

PER CURIAM.
Plaintiffs William Kerr and Janet Wilson each appeal default judgments entered by the trial court awarding damages for quantum meruit and dismissing counts for breach of contract and back wages and penalty pursuant to Section 290.110 RSMo (1986). Both cases were consolidated on appeal.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments of the trial court are affirmed in accordance with Rule 84.16(b).